NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1255
                                      ___________

                                    YU ZHAN LIN,
                                                     Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                            (Agency No. A087-978-693)
                   Immigration Judge: Honorable Frederic G. Leeds
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 11, 2013

                  Before: FISHER, GARTH and ROTH, Circuit Judges

                          (Opinion filed: September 16, 2013)
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

      Yu Zhan Lin petitions for review of the Board of Immigration Appeals’ (“BIA”)

final order of removal. We will deny the petition.

                                            1
                                              I.

       Lin is a citizen of China who entered the United States without having been

admitted or paroled and who concedes that he is removable on that basis. Lin applied for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”) on the ground that he suffered and fears mistreatment for having resisted

China’s family planning policies. Lin and his wife have one child (both his wife and

child remain in China). Lin claims that, when his wife became pregnant again, Chinese

authorities forced her to have an abortion. Lin further claims that he confronted the

officials, who “hit” and “beat” him and then called police to accuse him of having

attacked them. The police beat Lin with batons, causing bruising on his “body, back,

legs, everywhere,” and then detained him for eight days. When the police released him,

they warned him that that they would put him in jail if he “caused trouble” again. Lin did

not seek or require medical treatment for his injuries, and he left for the United States

approximately one year later.

       The Immigration Judge (“IJ”) found Lin credible but denied relief. In particular,

the IJ concluded that Lin’s mistreatment did not rise to the level of persecution and that

he had not otherwise shown a well-founded fear of persecution because his fear of again

being punished by Chinese authorities was too speculative. The IJ further concluded that

Lin had not shown a likelihood of persecution for purposes of withholding of removal or

a likelihood of torture for purposes of CAT. The BIA dismissed Lin’s appeal after


                                              2
finding no basis to disturb the IJ’s conclusions. Lin petitions for review.1

                                             II.

       The Government argues that Lin has waived all issues on review because he has

raised no specific challenge to any aspect of the BIA’s decision. It is true that Lin does

not expressly assert that the BIA erred in any particular respect, but his brief can be read

to assert two challenges to its ruling. Each lacks merit.

       First, Lin argues that his mistreatment by Chinese authorities constitutes past

persecution giving rise to a rebuttable presumption that he has a well-founded fear of

persecution in the future. See Chen v. Ashcroft, 381 F.3d 221, 224 (3d Cir. 2004).

“While this Court has not yet drawn a precise line concerning where a simple beating

ends and persecution begins, our cases suggest that isolated incidents that do not result in

serious injury do not rise to the level of persecution.” Voci, 409 F.3d at 615. We have

held on numerous occasions that mistreatment similar to Lin’s is of that kind. See, e.g.,

Chen, 381 F.3d at 223, 234-35 (beating by family planning officials that did not require

medical treatment together with fiancee’s forced abortion); Jarbough, 483 F.3d at 191

(two detentions and a beating that resulted in bruising but that did not require medical


1
  We review the IJ’s and BIA’s decisions together because the BIA both agreed with the
IJ’s decision and added some of its own reasoning. Voci v. Gonzales, 409 F.3d 607, 612-
13 (3d Cir. 2005). We review the IJ’s factual findings for substantial evidence and may
not disturb them unless “any reasonable adjudicator would be compelled to conclude to
the contrary.” Lin-Zheng v. Att’y Gen., 557 F.3d 147, 155 (3d Cir. 2009) (quoting 8
U.S.C. § 1252(b)(4)(B)). “Whether an applicant has demonstrated past persecution is a
factual determination reviewed under the substantial evidence standard.” Jarbough v.
Att’y Gen., 483 F.3d 184, 191 (3d Cir. 2007) (quotation marks omitted).
                                              3
attention). Lin argues that his mistreatment rises to the level of persecution when

considered cumulatively with his wife’s forced abortion, but the BIA expressly

considered them in the aggregate (BIA Dec. at 2), and we cannot say that the evidence

compelled it to conclude to the contrary. See Chen, 381 F.3d at 223, 234-35 (rejecting

argument that “the beatings [petitioner] suffered at the hands of government officials

combine with the forced abortion . . . in such a way as to constitute past persecution”).

       Second, Lin challenges the BIA’s ruling that he did not otherwise show a well-

founded fear of persecution. The BIA concluded that Lin had not shown an objectively

reasonable possibility of being subject to persecution on the speculative ground that he

might have more children in the future. See Voci, 409 F.3d at 613. Lin argues that the

Agency failed to consider whether he might be persecuted on account of his altercation

with family planning officials, but the BIA’s analysis accounts for that possibility. Lin

testified that Chinese authorities warned him upon his release that “if, in the future, I

cause trouble again, they will put me in jail.” (A.R. 105.) Thus, Lin’s own testimony

provides no reason to believe that Chinese officials will show any interest in him unless

he “cause[s] trouble again,” presumably by violating or resisting the family planning

laws. The BIA adequately addressed why that speculative possibility does not make him

eligible for relief.2

       For these reasons, we will deny the petition for review.


2
 Lin asserts that he is entitled to withholding of removal and relief under CAT because
he has satisfied the standard for asylum. Lin has not satisfied the standard for asylum,
                                              4
and even if he had it would not establish his entitlement to these different forms of relief.
                                              5